Citation Nr: 1600601	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board first considered this matter in August 2011, at which time it remanded for additional development.  Thereafter, in a June 2013 decision, the Board denied entitlement to service connection for a low back disorder. The Veteran appealed this decision to the United States Court of Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the Board's June 2013 decision and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2015 Memorandum Decision, the Court found that the Board erred in its assignment of probative value to the medical nexus opinions of record.  As part of its analysis, the Court determined that the November 2009 or March 2013 VA examiners did not provide adequate rationales for their negative nexus opinions.  In addition, the Court determined that the Board erred in discounting the opinion of a private provider (Dr. P) based on findings that the provider did not provide any reasoning for his opinion and that he did not have access to the entire claims file.  Notwithstanding, the Court indicated that Dr. P's opinion, while based upon review of the Veteran's history, does not contain a reasoned medical explanation connecting that history to his conclusion and does not contain sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.    See March 2015 Memorandum Decision at 6.  In view of the Court's decision, the Board finds that the best course of action is to remand for a new VA examination.

On remand, the new examiner should provide a nexus opinion that shows adequate consideration of any evidence for or against the Veteran's claim.  In particular, the examiner should directly address Dr. P's February 2009 and November 2012 opinions (stating that the Veteran's degenerative disc disease is more likely than not related to his in-service back injury) and Dr. F's March 2012 opinion (stating that he operated the Veteran for a herniated nucleus pulposus in 1981 and that it is as likely as not that the Veteran's back problems in 1981 were directly related to the initial in-service injury.  If the examiner disagrees with any of these opinions, he or she is expected to offer a detailed rationale for the difference in opinion.

The examiner is also expected to reconcile any contradictory evidence, to the extent possible.  In this regard, the Board notes that the Veteran submitted an April 2010 notarized affidavit, wherein he asserts that he has experienced chronic, continuous symptoms since he injured his back in service.  He also submitted a February 2012 statement from a private physician, Dr. O, wherein the latter stated that the Veteran was his patient from 1974 to 2000 and that he recalled that the Veteran had chronic low back pain and significant osteoarthritic changes on X-rays.  Dr. O indicated that the Veteran needed narcotic medication for pain control, although he was able to remain fairly physically active.  He also recalled that the Veteran's back problems during those years were significant and chronic.  These statements, however, are inconsistent with the Veteran's denial of a pertinent history of such problems at separation from service and with post-service private treatment records that mainly reflect the Veteran's reported onset of back problems beginning in the 1980s, around the time of his first surgical treatment.  See January 2008 from Dr. W; May 2008 report from Dr. T; May 2008 report from Dr. W.

The Board also notes that the Veteran's report of his post-service activity level and occupational tasks are at times contradictory and inconsistent with the report of continuous back pain since service.  During the November 2009 VA examination, the Veteran reported that he never "played sports much," but the record otherwise reflects that he enjoyed frequent exercise and extreme skiing.  See May 2008 report from Dr. W; June 2008 surgical report.  While the Veteran indicated that he requested a less physically demanding job and that his occupation was mainly a desk job, see November 2010 statement from Dr. P, he also reported that he ran utilities at a ski resort and then opened his own business in the same field, see November 2009 VA examination.  The SSA disability evaluation report reflects that the Veteran's job as a utility operator, which he reportedly held from 1974 to 2000 and from 2004 to 2008, was a highly skilled and physical occupation, though described as light.  The position required frequent reaching and handling and occasional climbing, balancing, kneeling, and crouching to complete the duties.  The Veteran indicated that his job included duties such as taking care of laboratory work, inspecting water treatment and wastewater treatment and reservoirs, supervising employees, and filing reports.  He noted that he used tools, which he carried up to 100 feet twice per day, and while he mainly lifted objects that were less than 10 pounds, he did lift objects up to 40 pounds.  Thus, these reports regarding his work duties are inconsistent with the report of an office-type, sedentary job.  In light of the above, the examiner is advised to assume that the Veteran's post-service activity level and occupational tasks included, at a minimum, light physical work.

Last, the Board stresses the examiner must provide an adequate rationale for any nexus opinion offered, that is, a reasoned medical explanation that shows adequate consideration of the relevant evidence, both for and against the claim, and that connects the Veteran's history and the examiner's conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back disability.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Identify any current back disabilities.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current back disability is related to service?  Please note and address positive nexus opinions from Dr. P (dated February 2009 and December 2010) and Dr. F (dated March 2012).  Please also consider the Veteran's reports of continuous pain since service and address whether such statements could be consistent with a history of "somewhat extreme skiing" post-service, as noted in a May 2008 private medical record.  Please also note that such record reflects a history of spine problems "since the 1980s."  The examiner should also state whether the reported history of continuous symptoms since service could be compatible with a work history 
      as a utility operator from 1974 to 2000 and from 2004 
to 2008, described in SSA records as "light" physical work that required frequent reaching and handling and occasional climbing, balancing, kneeling, and crouching.  Please review the SSA records for additional information regarding the physical tasks involved, such as carrying tools and lifting objects.  Overall, the examiner is advised to assume that the Veteran's post-service activity level and occupational tasks included, at a minimum, light physical work.  

The examiner must provide a rationale for any opinion offered. He or she must consider lay reports from the Veteran along with pertinent medical evidence. The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  Additionally, the examiner should reconcile any conflicting evidence, to the extent possible.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


